UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7561


LEON CHEATHAM,

                 Plaintiff – Appellant,

          v.

WILLIAM MUSE, Chairman; HAROLD W. CLARKE, Director,

                 Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:13-cv-01082-CMH-JFA)


Submitted:   January 31, 2014             Decided:   February 18, 2014


Before DUNCAN, SHEDD, and FLOYD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Leon Cheatham, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Leon Cheatham, a Virginia prisoner, filed an action

under 42 U.S.C. § 1983 (2012) claiming that the Virginia Parole

Board (“Board”) had improperly found him ineligible for parole.

The    district     court    ruled    that       Cheatham's   claim   could   not   be

brought in a § 1983 action and instead needed to be pursued in a

28 U.S.C. § 2254 (2012) petition.                    See Cheatham v. Muse, No.

1:13–cv–01082–CMH–JFA (E.D. Va. filed Aug. 30 & entered Sept. 4,

2013).       On appeal, Cheatham argues that his claim is cognizable

under § 1983.       We vacate and remand for further consideration of

his complaint.

              Cheatham      claims    that    the    Board    improperly   concluded

that    he    was   ineligible       for    parole    consideration.       Thus,    if

Cheatham succeeded on his complaint, it would, at most, have

resulted in a parole hearing where the Board would have full

discretion to deny parole.                 Because Cheatham’s claim would not

necessarily result in a speedier release, it does not lie at

“the core of habeas corpus” and, therefore, may be pursued in a

§ 1983 action.        Preiser v. Rodriguez, 411 U.S. 475, 489 (1973);

Wilkinson v. Dotson, 544 U.S. 74, 82 (2005).




                                             2
          Accordingly, we vacate the district court’s dismissal

order and remand for further proceedings. *   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                               VACATED AND REMANDED




     *
       We recognize that Cheatham currently has a very similar
case pending in district court. See Cheatham v. Muse, NO. 1:13-
cv-00320-CMH-TRJ. While these two cases may be duplicative, we
leave that question for the district court to decide in the
first instance. If the district court determines that the cases
are duplicative, it may either consolidate them or dismiss this
case.



                                  3